Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 32-51 are pending. Claims 1-31 have been cancelled.
Claim Objections
Claim 36 is objected to because of the following informalities:  
Line 2 recites “having AHG” however, AHG has not been defined prior to using the abbreviation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 32 recites in the preamble “a serological testing method for a biological product sample”, however the body of the claim fails to provide any correlation to serological testing for the biological product since the claim is focused on heating the biological product and identifying a wavelength capable of modulation to preferentially influence antigen binding. The specification at paragraphs 0002-0004 relates serology to the diagnostic identification of antibodies in serum and testing performed to detect levels of antibodies as a result of exposure to a particular bacteria or virus. While antigen binding sites are studied in relation to antibodies for serological testing, the claims fails to mention any antibodies that could bridge the gap between the serological testing of the preamble and antigen binding sites being modulated by the laser.
	Claim 32 at part c), claim 40, claim 43 and claim 46 recite the term “preferentially” and it is unclear if the limitations following the phrase are just a preference or option and not a defining function.
	Claims 33, 37, 44 and 50 recite “plasma/reagent red cell suspension” and it is unclear what exactly is incorporated in the suspension. For example, is the “/” intended to convey an alternative – for example, plasma or reagent or red cell suspension” or if there is a suspension including plasma and a reagent and red cells.
	Claim 33 is confusing because it recites “aiming the at least one laser at a plasma/reagent red cell suspension which holds the sample” and it is unclear if the plasma/reagent red cell suspension is the sample being manipulated or if the biological product sample is an addition to the plasma/reagent red cell suspension.
	Claim 34 recites “…to disrupt antigen/antibody binding” and this limitation lacks antecedent basis as no antibody has been previously claimed to bind to the antibody for disruption.
	Claim 37 is confusing because it states “a plasma/reagent red cell suspension” and it is unclear if this is the same suspension previously claimed in claim 33 or if an additional suspension is being contacted.  
	
Response to Arguments
Applicant’s arguments filed 06/08/2022 have been found to be persuasive. Taguchi fails to teach the claimed method and more specifically fails to teach the method including identifying a wavelength of the laser which is capable of modulation to preferentially influence antigen binding sites present in the sample to prevent binding and alter the properties of the sample.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/             Primary Examiner, Art Unit 1641